708 N.W.2d 379 (2006)
474 Mich. 1019
Karen COLE and Kevin Cole, Plaintiffs-Appellants,
v.
Mohammad M. YUSAF, M.D., Wyandotte Hospital & Medical Center, a Michigan corporation, d/b/a Henry Ford Wyandotte Hospital, and Henry Ford Health System, a Michigan corporation, Defendants-Appellees.
Docket No. 129167, COA No. 251349.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the April 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.